DETAILED ACTION
1.	Claims 1-17 of application 17/474,460, filed on 14-September-2021, are presented for examination.  The IDSs received on 23-April-2019 and 25-October-2019 have been considered. The present application is a CON of application 16/391,820, filed on 23-April-2019, now USP 11,117,489.
 The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting Rejections
2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

2.2	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of USP 11/117,489 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘489 patent are directed to a control method and related technologies that make it possible for a battery to be used in a manner that further suppresses a decrease in the battery residual value.  Furthermore, the features of claims 1-17 of the present invention are identical to the corresponding features of the originally filed claims in the ‘489 patent.  It is further noted, that all of the features of allowed claims 1-16 in the ‘489 patent are included, at least in a nearly identical form, in present claims 1-17.
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-17 of the present invention, and claims 1-16 of the ‘489 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘489 patent, and the specifications of both the present invention and the ‘489 patent support the identical critical features noted above. 
 
Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.2	Claim 14 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ishiguma et al, USP Publication 2013/0218405.

3.3	Ishiguma discloses:
Claim 14:  A control method, comprising:
obtaining battery information which is information regarding a battery [¶0050 (the computer transmits…the residual battery power "akwh" of the vehicle); 0060 (While the above embodiment has been described using the residual battery power "kwh" of the vehicle)]; 
calculating a present residual value of the battery based on the battery 25information obtained [0052 (if the selected next-useable vehicle is the vehicle having a residual amount of available battery power of"bkwh" and the arrival vehicle has a residual amount of available battery power of "akwh"); 0058 (depending on a battery charge status of each vehicle parked at the facility, the charging of the batteries mounted on each vehicle may be started or stopped so that an average residual amount of available battery power of the vehicles distributed at the facility will range between 100% and 30%.); 0059 (If the vehicle that has arrived has a large residual amount of battery power)]; 
calculating, using a model [0052 (the computer obtains a calculation result of "a-bkwh" as the increment/ decrement between both. After this, based on the increment/ decrement in the residual amount of available battery power, point count "e1" is calculated as incentive information in step S817 using Equation 1.)] which has been trained, a residual value of the battery in a case where the battery is used in an optimal manner to 39minimize degradation of the battery [0049 (the computer rearranges the vehicle information in descending order of the residual available battery power level with the lowest one first, and after selecting up to three next-useable vehicles smaller in the residual amount of available battery power); 0053 (The calculation of the point count "e1" in expression 1 is based on weighting that assigns a higher point count with increasing residual power of the arrival vehicle or decreasing residual power of the selected next-useable vehicle.); 0059 (If the vehicle that has arrived has a large residual amount of battery power, this power may be supplied to the facility according to the battery charge status of each vehicle parked at the facility)]; and 
calculating a difference between the residual value and the present residual value, and, based on the difference, providing a user of the battery with an assistance display which encourages an action related to usage of the 5battery [0050 (the display unit of the computer of the facility to display as shown in FIG. 6, the computer transmits in step S814 the distance "rkm" to the destination, the residual battery power "akwh" of the vehicle which the user has used to arrive at the facility, and the vehicle which the user is going to next use.); 0053 (The weighting is intended to motivate the user to drive a vehicle of a higher residual battery power level to the facility, and select a next-useable vehicle of a lower residual battery power level for supplying a larger amount of power to the facility.); 0059 (Surplus battery power can be effectively utilized by, for example, charging other necessary vehicles within the facility with the supplied power or supplying the surplus power to electrical equipment present in the facility); 0064 (weighting that assigns a higher point count with increasing residual power of the arrival vehicle or with decreasing residual power of the selected next-useable vehicle, has been used for the calculation of the point count as incentive information, based on the increment/decrement in the residual amount of available battery power. This further motivates the user to drive a vehicle of a higher residual battery power level to the facility and select a next-useable vehicle of a lower residual battery power level for supplying a larger amount of power to the facility.)].

Claim Rejections under 35 U.S.C. § 103
4.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

4.2 	Claims 1-2, 5 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Ishiguma et al, USP Publication 2013/0218405, in view of Uesugi, USP Publication 2011/0193522.

4.3	Ishiguma discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 1-2, 5 and 15-17.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Uesugi describes these features, including:
Claims 1 and 15-17:  A control method, comprising:
(a) obtaining battery information which is information regarding a battery [Ishiguma: 
0050 (the computer transmits…the residual battery power "akwh" of the vehicle); 0060 (While the above embodiment has been described using the residual battery power "kwh" of the vehicle); Uesugi: 0061-0062 (the charging record data has initial residual amount data representing the residual amount of the battery when charging is started)];  
5(b) calculating a present residual value of the battery based on the battery information obtained [Ishiguma: 0052 (if the selected next-useable vehicle is the vehicle having a residual amount of available battery power of"bkwh" and the arrival vehicle has a residual amount of available battery power of "akwh"); 0058 (depending on a battery charge status of each vehicle parked at the facility, the charging of the batteries mounted on each vehicle may be started or stopped so that an average residual amount of available battery power of the vehicles distributed at the facility will range between 100% and 30%.); 0059 (If the vehicle that has arrived has a large residual amount of battery power); Uesugi: 0061-0062 (An initial voltage of the battery or the like is used as the initial residual amount data)]; 
(c) calculating a first residual value using a first model which has been trained, the first residual value being a residual value of the battery in a case where a user uses the battery with a tendency identical to a tendency of a 10plurality of other users [Uesugi: 0109 (an estimated residual amount of a battery under some condition (time zone, day of the week, season, weather) is calculated for every registered user); 0111 (It is expected that each registered user charges his/ her battery in good time in the normally used time zone, and thus the residual amount of the battery has substantially the same tendency for every registered user. For example, there exist various registered users such as registered users who have a tendency of charging batteries at an early stage, registered users who have a tendency of waiting for charging until the residual amount of the battery is about to lack, etc. However, when considered from each registered user's side, the user's determination as to whether charging should be performed or not is not substantially varied.)]; and 
(d) issuing a token to the user according to an evaluation value calculated based on the present residual value and the first residual value calculated [Ishiguma: 0047 (The example shown in FIG. 6 indicates that the next vehicle that the user is going to use is the vehicle B, that the electric power that has been supplied to the facility P is "a-b" kwh, and that the user has obtained"**" points by the selection of the next vehicle to add up to"**" points as the total point count at present. Calculation of points will be described later herein. The appropriate number of points is assigned to the user according to the amount of power supplied to the facility. The user benefits in that he or she can use the accumulated points to pay for the electric power that he or she has used, for purchases, and for others.); 0049 (the computer rearranges the vehicle information in descending order of the residual available battery power level with the lowest one first, and after selecting up to three next-useable vehicles smaller in the residual amount of available battery power)); 0053-0057 (The calculation of the point count "e1" in expression 1 is based on weighting that assigns a higher point count with increasing residual power of the arrival vehicle or decreasing residual power of the selected next-useable vehicle. (0053)…the computer reads out the total point count by searching for the user information of the database, and the computer transmits the incentive information relating to the user, such as the point count. (0055))].  

Claim 152:  wherein the first model is obtained by teaching the first model how degradation of the battery progresses based on a battery usage tendency of the plurality of other users, and is used for calculating the first residual value [Uesugi: 0109 (an estimated residual amount of a battery under some condition (time zone, day of the week, season, weather) is calculated for every registered user); 0111 (It is expected that each registered user charges his/ her battery in good time in the normally used time zone, and thus the residual amount of the battery has substantially the same tendency for every registered user. For example, there exist various registered users such as registered users who have a tendency of charging batteries at an early stage, registered users who have a tendency of waiting for charging until the residual amount of the battery is about to lack, etc. However, when considered from each registered user's side, the user's determination as to whether charging should be performed or not is not substantially varied.)].

Claim 5:  wherein 36the evaluation value is a difference between the present residual value and the first residual value [Ishiguma: 0047 (The example shown in FIG. 6 indicates that the next vehicle that the user is going to use is the vehicle B, that the electric power that has been supplied to the facility P is "a-b" kwh, and that the user has obtained"**" points by the selection of the next vehicle to add up to"**" points as the total point count at present); 0053-0057 (The calculation of the point count "e1" in expression 1 is based on weighting that assigns a higher point count with increasing residual power of the arrival vehicle or decreasing residual power of the selected next-useable vehicle. (0053)…the computer reads out the total point count by searching for the user information of the database, and the computer transmits the incentive information relating to the user, such as the point count. (0055))]..

4.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the vehicle electric power management system disclosed by Ishiguma with the operation managing system for charging stations as taught by Uesugi, because it would provide an operation managing system for a charging station that can estimate a charging time more accurately, inform a waiting time accurately, and manage a reservation schedule easily.

Claim Objections
5.	In regard to the 35 U.S.C. § 102 or 103 rejection(s) noted above, claims 3-4 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661